                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              TEXARKANA DIVISION

TRAVELPASS GROUP LLC, PARTNER                 §
FUSION INC, RESERVATION                       §
COUNTER LLC,                                  §   CIVIL ACTION NO. 5:18-CV-00153-
                                              §   RWS-CMC
                                              §
               Plaintiffs,                    §
                                              §
v.                                            §
                                              §
CAESARS ENTERTAINMENT                         §
CORPORATION, CHOICE HOTELS                    §
INTERNATIONAL INC, HILTON                     §
DOMESTIC OPERATING COMPANY                    §
INC., MARRIOTT INTERNATIONAL                  §
INC, RED ROOF INNS INC, SIX                   §
CONTINENTS HOTELS INC,                        §
WYNDHAM HOTEL GROUP LLC,                      §
HYATT CORPORATION,                            §
                                              §
               Defendants.                    §

                                          ORDER

       The above-entitled and numbered civil action was referred to United States Magistrate

Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. On August 29, 2019, the Magistrate Judge

issued a Report and Recommendation (Docket No. 183) (“R&R”), recommending the following

motions be denied:

        •   Joint Motion to Dismiss on Behalf of Defendants Hilton Domestic Operating
            Company Inc., Hyatt Hotels Corporation, Marriott International, Inc., Red Roof
            Inns, Inc., Six Continents Hotels, Inc. and Wyndham Hotel Group, LLC (Docket
            No. 53);

        •   Defendant Caesars Entertainment Corporation’s Motion to Dismiss for Failure
            to State a Claim (Docket No. 55) and supplement thereto (Docket No. 159) and

        •   Defendant Choice Hotels International, Inc.’s Motion to Dismiss for Failure to
            State a Claim (Docket No. 56).
       Only Caesars Entertainment Corporation filed objections to the R&R’s findings regarding

its individual motion to dismiss. Docket No. 187. Plaintiffs responded to Caesars’ objections.

Docket No. 190. The Court conducts a de novo review of only the objected to portions of the

Magistrate Judge’s findings and conclusions. 28 U.S.C. § 636(b)(1)(C).

                                         BACKGROUND

       Plaintiffs are downstream online travel agencies (“OTAs”) that sell hotel rooms from

different chains to consumers in the United States. Docket No. 1 ¶ 45. According to Plaintiffs,

there are two types of OTAs: (1) Gatekeeper OTAs, including Expedia and Priceline, that maintain

direct relationships with major hotel chains to market hotel inventory online and (2) Downstream

OTAs, like Plaintiffs, that have affiliate agreements with Gatekeeper OTAs for access to hotel

inventory. Id. ¶ 46. Plaintiffs’ business model includes bidding on branded keyword search results

to attract hotel consumers to the hotel inventory on its websites. Id. ¶ 48.

       To use branded keyword advertising, Plaintiffs and other advertisers bid with search

engines, like Google, to place their ads at the top of a search engine’s results page when certain

keywords are searched. Id. ¶ 5. Higher bids receive better placement. Id. Historically, according

to Plaintiffs, an individual searching for a particular hotel chain would see results for that brand,

competing hotel brands, Gatekeeper OTAs and Downstream OTAs, all of which submitted high

bids on that keyword. Id. ¶¶ 6, 67.

       Plaintiffs filed this antitrust case against several hotel chains: (1) Caesars Entertainment

Corporation (“Caesars”); (2) Choice Hotels International, Inc.; (3) Hilton Domestic Operating

Company, Inc.; (4) Hyatt Corporation; (5) Marriott International, Inc.; (6) Red Roof Inns, Inc.; (7)

Six Continents Hotels, Inc. and (8) Wyndham Hotel Group, LLC. Id. Plaintiffs allege these hotel

chains and others conspired to eliminate interbrand competition on keyword searches. Id. ¶ 1.



                                            Page 2 of 8
Specifically, Plaintiffs assert that the defendants conspired horizontally with each other not to

engage in branded keyword advertising for a competitors’ search term. Id. Plaintiffs also argue

“the Defendant Hotels implemented a series of additional, or secondary, horizontal conspiracies

under which Gatekeeper OTAs (1) agreed to stop bidding on branded search keywords and (2)

also agreed to force Downstream OTAs to follow suit.” Id. ¶ 9. According to Plaintiffs, the

Gatekeeper OTAs, at the instruction of the defendant hotels, removed the Downstream OTAs

access to hotel inventory if the Downstream OTAs did not stop branded keyword search

advertising. Id. ¶ 149. Plaintiffs allege these conspiracies harmed consumers as well as Plaintiffs’

business. Id. ¶ 152; see also id. ¶¶ 151, 157, 160, 162–63.

        Plaintiffs asserted the following claims against all defendants: (1) a violation of the

Sherman Act, 15 U.S.C. § 1 (per se bid rigging/group boycott/market division); (2) a violation of

the Sherman Act, 15 U.S.C. § 1 (unreasonable restraint of trade); (3) a violation of related Utah

Antitrust Act § 1 and (4) tortious interference with prospective business relations. Id. ¶ 164–94.

Caesars moved to dismiss under Federal Rule of Civil Procedure 12(B)(6), arguing Plaintiffs failed

to include specific factual allegations that Caesars engaged in an antitrust conspiracy.1 Docket No.

55. According to Caesars, Plaintiffs alleged only that Caesars joined an industry group with other

hotel defendants and that Plaintiffs received word from a Gatekeeper OTA that Caesars was cutting

off Plaintiffs’ access to Caesars’ room list. Id. at 5. Caesars asserts Plaintiffs failed to point to

any agreement between itself and any other horizontal competitor to deny access to its hotel rooms.

Id. at 8. Caesars argues that Plaintiffs were required to plead some factual allegation sufficient to



1
  Defendants Hilton, Hyatt, Marriott, Red Roof, Six Continents and Wyndham filed a joint motion to dismiss for
failure to state a claim, which Caesars and Choice incorporated by reference. Docket No. 53. Like Caesars, Choice
also filed a separate motion to dismiss for failure to state a claim (Docket No. 56). These motions to dismiss were
discussed in the R&R. However, none of the defendants filed objections to those findings pertaining to the joint
motion to dismiss or Choice’s motion to dismiss. The Court is of the opinion the findings and conclusions contained
in the R&R as to these defendants are correct.

                                                  Page 3 of 8
show a conspiracy between it and the other horizontal competitors, and the facts included in the

Complaint fail to rise to the pleading standards mandated in Ashcroft v. Iqbal, 556 U.S. 662 (2009),

and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).

                            REPORT AND RECOMMENDATION

       The Magistrate Judge, in her R&R, found that Plaintiffs allege sufficient facts to state a

plausible claim for antitrust conspiracy against all the defendants collectively. See R&R at 79.

Regarding Caesars’ motion to dismiss, the Magistrate Judge viewed the facts in the light most

favorable to Plaintiffs and concluded that Plaintiffs sufficiently state an antitrust conspiracy claim

against Caesars at this stage of the litigation. Id. at 71. The R&R recommended denying Caesars’

individual motion to dismiss. Id.

                                          OBJECTIONS

       Caesars objected to the Magistrate Judge’s findings on its individual motion to dismiss.

Docket No. 187 at 2–3. Caesars objects to the R&R’s finding that the complaint sufficiently stated

a claim under Iqbal and Twombly. Id. at 2. According to Caesars, the R&R improperly found

Plaintiffs’ allegations—that Caesars joined an industry trade association with alleged co-

conspirators around the same time that it asked Plaintiffs to stop bidding on Caesars-related

keywords—sufficiently state an antitrust conspiracy claim.         Id.   Caesars asserts these two

allegations form the only facts against Caesars and are “precisely the speculative and conclusory

allegations that are no longer permitted under Iqbal and Twombly.” Id. at 3. Caesars urges the

Court to decline to adopt the R&R, arguing the Magistrate Judge’s conclusion violates

longstanding Fifth Circuit precedent. Id.




                                             Page 4 of 8
                                    STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 12(b)(6), the Court utilizes a “two-pronged

approach” in considering a motion to dismiss. Iqbal, 556 U.S. at 679. First, the Court identifies

and excludes legal conclusions that “are not entitled to the assumption of truth.” Id. Second, the

Court considers the remaining “well-pleaded factual allegations.” Id. All allegations must be

accepted as true and viewed in the light most favorable to a plaintiff. In re Katrina Canal Breaches

Litig., 495 F.3d 191, 205 (5th Cir. 2007). A plaintiff’s complaint survives a defendant’s Rule

12(b)(6) motion to dismiss if it includes facts sufficient “to raise a right to relief above the

speculative level.” Id. (quotations and citations omitted).

        “Antitrust claims do not necessitate a higher pleading standard.” Marucci Sports, L.L.C.

v. Nat’l Collegiate Athletic Ass’n, 751 F.3d 368, 373 (5th Cir. 2014). The inquiry considers

whether a plaintiff has pleaded “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “ ‘[D]etailed factual allegations’ ” are not required. Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 555). However, a complaint must allege “sufficient factual

matter, accepted as true, to ‘state a claim that is plausible on its face.’ ” Id. (quoting Twombly, 550

U.S. at 570). “A claim has facial plausibility when the pleaded factual content allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). This determination is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. at 679. The Court may

consider “the complaint, any documents attached to the complaint, and any documents attached to

the motion to dismiss that are central to the claim and referenced by the complaint.” Lone Star

Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010).




                                             Page 5 of 8
                                       DE NOVO REVIEW

       The R&R thoroughly reviews the allegations in the complaint. R&R at 70–71. Prior to

late 2016, Caesars never actively or aggressively attempted to restrain Plaintiffs’ branded keyword

bidding. Docket No. 1 ¶ 142. In November 2016, senior executives from Caesars joined the

American Hotel and Lodging Association (“AHLA”) board of directors. Id. at ¶ 141. After joining

the AHLA board, Caesars actively enforced branded keyword restriction provisions, including

cutting off Plaintiffs’ access to Caesars’ hotel inventory by March 2017. Id. at ¶ 144. The

Magistrate Judge concluded these facts, taken as true and viewed in the light most favorable to

Plaintiff, state a claim for antitrust conspiracy against Caesars. R&R at 71. The Court agrees—

Caesars’ objections are without merit.

       Caesars contends two cases demand the opposite conclusion: In re Online Travel Co.

(OTC) Hotel Booking Antitrust Litig., 997 F. Supp. 2d 526, 541 (N.D. Tex. 2014), and Marucci,

751 F.3d at 375. The R&R relies on both cases and includes a very thorough review of In re OTC.

See R&R passim. Caesars fails to explain how the Magistrate Judge allegedly erred in her analysis

of either case. See Battle v. U.S. Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987) (a district

court need not consider “[f]rivolous, conclusive, or general objections”). The Magistrate Judge’s

analysis is correct, but nonetheless, the Court will briefly address both cases.

       Caesars highlights In re OTC’s observation that “just because [a defendant] belonged to

the same trade guild [or association] as one of [its] competitors when the parallel behavior occurs

does not, without more, suggest a conspiracy formed. Put differently, the fact that defendants’

decision-makers had [t]he opportunity to meet and conspire at trade shows, standing alone, isn’t

suspicious.” 997 F. Supp. 2d at 541 (quotations omitted).




                                            Page 6 of 8
       Caesars’ analysis omits a crucial failure in the In re OTC pleading: “since the

communications at these conferences took place no earlier than 2004, and the conspiracy allegedly

formed in 2003, it is not clear these facts are even relevant to the issue at hand.” Id. Plaintiffs

here allege that Caesars never restrained trade before joining the AHLA, but immediately after

joining the group, Caesars joined the alleged conspiracy. Docket No. 1 ¶ 141–144. These

allegations, coupled with the preceding allegations about the larger conspiracy, are more than

“enough factual matter (taken as true) to suggest that an agreement was made.” Twombly, 550

U.S. at 556.

       As for Marucci, the plaintiff’s complaint only “posit[ed], without further detail, that [two

defendants] ‘have engaged in a conspiracy’ which ‘consist[ed] of an understanding and concert of

action among the defendants to enforce [an industry standard] with the purpose and effect of

excluding new entrants and insulating [the alleged coconspirators] from competition in a relevant

market.’ ” 751 F.3d at 375 (quoting the plaintiff’s Second Amended Complaint). Caesars points

to the Fifth Circuit’s conclusion that these allegations failed to “allege any specific facts

demonstrating an intention on the part of the [defendants], or any other party to engage in a

conspiracy.” 751 F.3d at 375 (emphasis in original). According to Caesars, Plaintiffs’ complaint

likewise “impermissibly replaces specific facts demonstrating an intention on the part of [the

defendants] to engage in a conspiracy with conclusory allegations that support one of many

inferential possibilities.” Docket No. 187 at 4 (quotations omitted).

       Again, Caesars’ objection misses the mark. The Marucci complaint failed to allege any

facts that any defendant engaged in a conspiracy. 751 F.3d at 375. Here, Plaintiffs’ complaint

lays out how the defendants formed a conspiracy that Caesars later joined Indeed, the allegations

against Caesars fall squarely within Marucci’s “factual enhancement” categories including: (1)



                                           Page 7 of 8
Caesars’ economically irrational unilateral keyword bidding restrictions; (2) the Defendants’

opportunity to exchange information relative to the alleged conspiracy when Caesars joined the

AHLA and (3) direct evidence that the AHLA routinely suggested the Defendants undertake

actions bordering on collusion. See Docket No. 1 at ¶¶ 87–91, 124–31, 142–44. The Magistrate

Judge correctly concluded that these allegations are not insufficient—a conclusion the other

defendants did not object to.

                                        CONCLUSION

        The findings and conclusions of the Magistrate Judge are correct, and the objections are

without merit as to the ultimate findings of the Magistrate Judge. The Court hereby ADOPTS the

Report of the United States Magistrate Judge (Docket No. 183) as the findings and conclusions of

this Court. Accordingly, it is hereby

        ORDERED that Defendant Caesars Entertainment Corporation’s Motion to Dismiss for

Failure to State a Claim (Docket No. 55) and the supplement thereto (Docket No. 159) are
    .
DENIED and Caesars’ objections are OVERRULED. It is further

        ORDERED that the Joint Motion to Dismiss on Behalf of Defendants Hilton Domestic

Operating Company Inc., Hyatt Hotels Corporation, Marriott International, Inc., Red Roof Inns,

Inc., Six Continents Hotels, Inc. and Wyndham Hotel Group, LLC (Docket No. 53) is DENIED.

It is further

        ORDERED that Defendant Choice Hotels International, Inc.’s Motion to Dismiss for

Failure to State a Claim (Docket No. 56) is DENIED.

        So ORDERED and SIGNED this 27th day of September, 2019.




                                                        ____________________________________
                                                        ROBERT W. SCHROEDER III
                                                        UNITED STATES DISTRICT JUDGE
                                          Page 8 of 8
